UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
DAVID EASTER CIVIL ACTION NO. 17-382-P
VERSUS JUDGE FOOTE
ARRON CHRISTIAN, ET AL. MAGISTRATE JUDGE HORNSBY
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate Judge
previously filed hcrein, and after an independent review of the record, and noting the lack
of Written objections filed by Plaintiff, and determining that the findings are correct under
the applicable laW;

IT IS ORDERED that Plaintiffs complaint is DISMISSED WITHOUT
PREJUDICE for failure to prosecute pursuant to Rule 4l(b) of the Federal Rules of
Civil Procedure.

THUS DONE AND SIGNED, in chambers, at Shreveport, Louisiana, on this

/;Lday Of //)M C/l` 2019.

 

 

 

